DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 3/17/2021 is acknowledged.  Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Objections
3.	Claims 1 and 5 are objected to because of the following informalities:  
Claim 1:  “being” at line 18 should be changed to “is” to be grammatically correct.
Claim 5:  “selected for” in line 3 should be changed to “selected from”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2012/0315548) in view of Konishiike et al. (JP 2004-165097) (machine translation provided).
	Regarding claim 1, Fujikawa teaches a negative electrode 11 (P17, 27, 45-57, not limited to full disclosure), comprising: 
a current collector 1 (P27, 45; Figs. 1-3);
a negative electrode active material layer 2 disposed on the current collector 1 (P27, 45); 
a metal lithium vapor-deposited “first layer” disposed on the negative electrode active material layer 2 and containing Li (P30, 57, 73); and
wherein a loading amount of the lithium in the first layer is an amount equivalent to 50 to 150%, or more preferably 50 to 100% of the irreversible capacity of the negative electrode (P30).
The instant claim defines the amount of lithium in the first layer by Equation 1 below:
 [Equation 1]
0.65 x (x1-y1) < loading amount of the first layer < 0.95 x (x1-y1), 
in Equation 1, x1 is a charge loading amount of the negative electrode active material layer, y1 is a discharge loading amount of the negative electrode active material layer,
units of the loading amount of the first layer, the charge loading amount and the discharge loading amount are mAh/cm2, and
the charge loading amount and the discharge loading amount are capacities per unit area measured in a half-cell which includes a lithium metal electrode and an electrode including the negative electrode active material layer,
wherein the charge loading amount is a capacity per unit area of the half-cell when a charging current decreases to 0.005C after the half-cell being charged at a constant current (CC) until a potential difference of the electrode including the negative electrode active material layer with respect to the lithium metal electrode becomes 0.005V, and then charged at a constant voltage (CV), and


The above is defining the loading amount of lithium in the first layer relevant to the irreversible capacity of the negative electrode and could be written as the amount of lithium is greater than 65% and less than 95% of the irreversible capacity of the negative electrode active material layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, although the specific charging/discharging parameters are not defined by Fujikawa, it is considered intrinsic to the negative electrode of Fujikawa that when tested under the specified charging/discharging conditions as defined in the claim, the loading amount of the lithium would be in an overlapping range with that claimed (e.g.,  50 to 150%, or more preferably 50 to 100%) given the teaching that a loading amount of the lithium in the first layer is an amount equivalent to 50 to 150%, or more preferably 50 to 100% of the irreversible capacity of the negative electrode (P30).  
Alternatively, determining an appropriate charging/discharging parameter to determine the irreversible capacity of  the negative electrode active material layer is well within the ambit of one having ordinary skill in the art, wherein one of ordinary skill in the art would be motivated to select a charging/discharging condition that will be utilized when the battery is implemented within a device which it powers.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Fujikawa fails to disclose, “a second layer disposed on the first layer (of metallic lithium) and containing an inorganic material” as claimed.  In the same field of endeavor, Konishiike teaches analogous art of a negative electrode in which it is a known technique to deposit an 2 (i.e., “an inorganic material”) (P29).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the negative electrode of Fujikawa to include the inorganic compound layer 21E (“second layer” as claimed) of Konishiike such that it is disposed on the metallic lithium of Fujikawa given Konishiike teaches an analogous negative electrode construct including a metallic lithium layer and the combined used of the metallic lithium layer with the inorganic compound layer 21E (“second layer”) disposed thereon in order to achieve the described advantages including preventing the reaction between the electrolyte 23 and the metal lithium layer and preventing the metal lithium layer from growing in a needle-like shape (i.e., a dendrite that internally short circuits the battery) (P25).   The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (see MPEP § 2143, Exemplary Rationale A).
Regarding claim 2, Fujikawa teaches wherein the first layer consists of Li (P30, 73) (i.e., metal lithium was vapor deposited on the negative electrode with no other materials disclosed).
Regarding claim 3, Fukikawa as modified by Konishiike teaches wherein the inorganic material is at least one selected from the group (e.g., SiO2 – P29).
Regarding claim 4, Fukikawa as modified by Konishiike teaches wherein the inorganic compound layer 21E (“second layer”) has a thickness of 50 nm or more and 5 μm or less (P25).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  
Regarding claim 5, Fujikawa teaches wherein the negative electrode active material layer contains a negative electrode active material, and the negative electrode active material comprises SiOx where 0.1 < x <1.5 (P25, 43), wherein the range for x is further defined as preferably 0.3 to 1.2 and 0.5 to 1.1 (P43).  With respect to the ranges taught by Fujikawa for x and that claimed, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hiraoka et al. (US 2011/0267001):
[0132] Next, lithium metal was vapor deposited on the surface of the 
negative electrode active material layer.  By vapor depositing lithium metal, 
lithium was supplemented in the amount corresponding to the irreversible 
capacity stored in the negative electrode active material layer during initial 
charging and discharging.

Muraoka et al. (US 2015/0372306): 

[0033] The appropriate amount of lithium supplied is dependent on the size 
irreversible capacity of a negative electrode active material layer 
used, and is thus suitably adjusted. 

Konishiike et al. (US 2005/0079421) teaches a lithium layer on an anode active material layer and the amount of lithium is determined relative to the anode capacity (i.e., 0.5% to 40% of an anode capacity) (abstract).
Chung et al. (US 2010/0330430) teaches a lithium layer formed on a surface of the negative electrode that satisfies the following:

    PNG
    media_image1.png
    177
    363
    media_image1.png
    Greyscale

Inoue et al. (US 2007/0190408) provides a metal lithium layer as part of the separator that faces the negative electrode and teaches the amount of lithium is calculated based on the reversible and irreversible capacity per unit area of the negative electrode:
[0040] Next, negative electrode 4 and a metal lithium sheet of 300 
.mu.m-thick are combined via a polyethylene micro-porous membrane into a planar 
shape, and inserted into a laminated bag.  A non-aqueous electrolyte solution 
containing 1 mol/L of LiPF.sub.6 dissolved in a mixed solvent of EC and DEC is 
poured into the bag and the bag is sealed to provide a test cell.  This test 
cell is charged and discharged at 3 mA, and the reversible capacity and 
irreversible capacity of negative electrode 4 are obtained from the initial 
charging capacity and discharging capacity.  As a result, the reversible 
capacity and the irreversible capacity per unit area are determined to 5 
mAh/cm.sup.2 and 2 mAh/cm.sup.2, respectively.  Calculations using these 
results determine that the thickness of metal lithium layer 23 to be formed on 
separator 2 is 6.3 .mu.m. 


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729